UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6679


BRYANT ELLIOTT DAVIDSON,

                  Plaintiff - Appellant,

             v.

STATE   OF  MARYLAND;  DEPARTMENT      OF   PUBLIC     SAFETY   AND
CORRECTIONAL SERVICES,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cv-00524-WDQ)


Submitted:    July 30, 2009                 Decided:    August 5, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Bryant Elliott Davidson, Appellant Pro Se. Stephanie Judith Lane
Weber, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bryant Elliott Davidson seeks to appeal the district

court’s   order      denying       relief    on      his     42   U.S.C.   § 1983    (2006)

complaint.         The notice of appeal was received in the district

court shortly after expiration of the appeal period.                                Because

Davidson is incarcerated, the notice is considered filed as of

the    date   it    was    properly       delivered          to   prison   officials    for

mailing to the court.           Fed. R. App. P. 4(c)(1); Houston v. Lack,

487 U.S. 266 (1988).            The record does not reveal when Davidson

gave    the   notice      of   appeal      to       prison    officials     for   mailing.

Accordingly,       we     remand    the     case      for     the   limited   purpose    of

allowing the district court to obtain this information from the

parties and to determine whether the filing was timely under

Fed. R. App. P. 4(c)(1) and                  Houston v. Lack.              The record, as

supplemented, will then be returned to this court for further

consideration.

                                                                                  REMANDED




                                                2